Appeal from order, Supreme Court, Bronx County (Caesar Cirigliano, J.), entered January 24, 2005, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously dismissed as moot, without costs.
The appeal claiming procedural errors regarding a preliminary parole revocation hearing was rendered moot by the final hearing determination (People ex rel. Benton v Farsi, 1 AD3d 126 [2003]). Were we to consider petitioner’s claims, we would *473find them waived (see Matter of White v New York State Div. of Parole, 60 NY2d 920, 922 [1983]; cf. People ex rel. Melendez v Warden of Rikers Is. Correctional Facility, 214 AD2d 301, 302 [1995]), in any event, without merit (see People ex rel. Lee v La Paglia, 249 AD2d 601, 602 [1998], lv denied 92 NY2d 807 [1998]), and, as regards his claim that he is entitled to parole time credit, not ripe for review (see e.g. Matter of Cold Spring Harbor Area Civic Assn. v Suffolk County Dept. of Health Servs., 305 AD2d 499, 500-501 [2003]). Concur—Buckley, P.J., Tom, Sullivan, Nardelli and McGuire, JJ.